Citation Nr: 0906604	
Decision Date: 02/23/09    Archive Date: 03/03/09

DOCKET NO.  05-18 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for hemorrhoids.

2.  Entitlement to an initial compensable disability rating 
for an undiagnosed illness manifested by joint pain of the 
shoulders and ankles.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training from August 
1980 to February 1981, and on active duty from March 1981 to 
September 1991, including service in the Southwest Asia 
theater of operations during the Persian Gulf War.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.  In that decision, in relevant part, 
the RO granted service connection and a noncompensable 
disability rating for hemorrhoids and for an undiagnosed 
illness manifested by joint pain of the shoulders and ankles.  
Thereafter, the Veteran's file was transferred to the RO in 
Anchorage, Alaska.

In May 2006, the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing is associated with the claims file.

In July 2006, the Board remanded the issues of entitlement to 
an initial compensable disability rating for hemorrhoids and 
entitlement to an initial compensable disability rating for 
an undiagnosed illness manifested by joint pain of the 
shoulders and ankles for further evidentiary development.  
The requested development was completed, and the case has now 
been returned to the Board for further appellate action.

In its July 2006 decision, the Board denied entitlement to an 
increased rating for an undiagnosed illness manifested by an 
intestinal disorder, and also denied entitlement to service 
connection for a respiratory disorder, a cardiac disorder, a 
right knee disability, a cervical spine disability, and a 
lumbar spine disability (all as manifestations of a chronic 
disability resulting from an undiagnosed illness).  Because a 
final Board decision was rendered with regard to these six 
issues, they are no longer a part of the current appeal.

For reasons explained below, the issue of entitlement to an 
initial compensable disability rating for an undiagnosed 
illness manifested by joint pain of the shoulders and ankles 
is addressed in the REMAND portion of the decision below and 
is once again REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the Veteran 
if further action is required.


FINDING OF FACT

The competent medical evidence of record demonstrates that 
the Veteran's hemorrhoids have not been shown to be large, 
thrombotic, or irreducible, nor have they been shown to be 
productive of excessive redundant tissue, frequent 
recurrences, secondary anemia, or fissures.


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for 
hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1, 4.7, 4.114, 
Diagnostic Code 7336 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate his claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2008).  
The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the Veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule); see also Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

In this case, in relevant part, the appeal arises from the 
initial award of service connection for the Veteran's 
hemorrhoids.  Pre-adjudication VCAA notice was provided in an 
October 2002 letter, which advised the Veteran of what 
information and evidence is needed to substantiate a claim 
for service connection, as well as what information and 
evidence must be submitted by him and what information and 
evidence will be obtained by VA.  Letters in May 2006, August 
2006, December 2006, and June 2007 advised the Veteran of how 
disability evaluations and effective dates are assigned, as 
well as the type of evidence which impacts those 
determinations.  The August 2006 and December 2006 letters 
also advised the Veteran of the evidence needed to 
substantiate a claim for a higher rating and the distribution 
of duties in obtaining such evidence.  The case was last 
adjudicated in June 2007.

In any event, in Dingess, the Court held that in cases in 
which service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  Dingess, 
19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) 
(2008).  Thus, because the notice that was provided in 
October 2002, before service connection was granted for 
hemorrhoids, was sufficient, VA's duty to notify with regard 
to this issue has been satisfied.  See generally Turk v. 
Peake, 21 Vet. App. 565 (2008) (where a party appeals from an 
original assignment of a disability rating, the claim is 
classified as an original claim, rather than as one for an 
increased rating); see also Shipwash v. Brown, 8 Vet. App. 
218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 
(1999) (establishing that initial appeals of a disability 
rating for a service-connected disability fall under the 
category of "original claims").

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file include the 
Veteran's service treatment records, post-service VA and 
private treatment records, VA examination reports, and 
hearing testimony.

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim for an initial 
compensable disability rating for hemorrhoids, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process by submitting medical 
evidence and by providing testimony at his hearing.  Thus, 
the Veteran was provided with a meaningful opportunity to 
participate in the claims process and has done so.  Any error 
in the sequence of events or content of the notices is not 
shown to have affected the essential fairness of the 
adjudication or to cause injury to the Veteran.  See Sanders, 
487 F.3d 881.  Therefore, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

II.  Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2008).  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1 (2008).

Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2 (2008); 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3 (2008); 
where there is a question as to which of two evaluations 
apply, assigning a higher of the two where the disability 
picture more nearly approximates the criteria for the next 
higher rating, 38 C.F.R. § 4.7 (2008); and, evaluating 
functional impairment on the basis of lack of usefulness, and 
the effects of the disability upon the person's ordinary 
activity, 38 C.F.R. § 4.10 (2008).  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

III.  Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Veteran contends that he is entitled to an initial 
compensable evaluation for hemorrhoids.  Such disability has 
been rated as 0 percent disabling under 38 C.F.R. § 4.114, 
Diagnostic Code 7336, effective June 7, 2002.

Under Diagnostic Code 7336 (which pertains to external or 
internal hemorrhoids), a noncompensable evaluation is 
assigned for mild or moderate hemorrhoids.  A 10 percent 
evaluation is assigned for large or thrombotic hemorrhoids 
that are irreducible, with excessive redundant tissue, 
evidencing frequent recurrences.  A 20 percent evaluation is 
assigned for hemorrhoids with persistent bleeding and with 
secondary anemia, or with fissures.

Turning to the evidence, the record shows that the Veteran 
underwent a sigmoidoscopy, fistulectomy, and hemorrhoidectomy 
at a private hospital in January 1995.

The Veteran underwent a VA Gulf War examination in April 
2003.  During the gastrointestinal portion of that 
examination, the Veteran reported episodic diarrhea 
(occurring three to five times per week) with minimal 
constipation, but also periods of normal bowel habits.  It 
was noted that he had recurrent chronic hemorrhoids secondary 
to the recurrent diarrhea, and that he frequently had a 
problem with pain or burning (including at the time of this 
examination).  Physical examination of the Veteran's rectum 
revealed three to four small external hemorrhoid tags.  There 
was no frank blood, and a Hemoccult test was negative.  The 
Veteran was diagnosed with chronic external hemorrhoids 
secondary to chronic irritable bowel syndrome.

The Veteran underwent another VA examination in December 
2005.  On that occasion, he reported that he was currently 
having flare-ups of hemorrhoids approximately one time per 
month, brought on sometimes by diarrhea or constipation.  He 
also stated that he had some rectal bleeding approximately 
once every other month, generally brought on by or associated 
with his constipation.  The Veteran described his current 
hemorrhoid problem by saying that it could be painful, with 
an aching, stinging pain at a level 7 (on a scale of 1 to 10) 
lasting for a couple of hours, and then it would subside 
gradually over the next two or three days until he was back 
to normal.  It was noted that the Veteran's problems with 
hemorrhoids were exacerbated by his irritable bowel syndrome.  
Physical examination of the Veteran's rectum revealed slight 
tenderness on the left side of the rectum, but was otherwise 
normal, with no external hemorrhoids noted.

At his May 2006 Travel Board hearing, the Veteran testified 
that his hemorrhoids were productive of pain as well as 
bleeding.  He stated that this bleeding occurred at a 
frequency of a couple of times per week, and that sometimes 
he might bleed for two weeks and then have a "good spot" 
(presumably a time without any bleeding).  The Veteran went 
on to confirm that the diarrhea and constipation associated 
with his irritable bowel syndrome had increased his tendency 
to bleed rectally.  He also affirmed that he experienced 
bleeding in between bowel movements, though not in a profuse 
way.  He described an instance of such bleeding as amounting 
to a spot of bright red blood the size of a dime or less.  
The Veteran stated that his hemorrhoids would become itchy 
and irritated, but that medicated cream did ease the pain.  
He also reported that he had an internal hemorrhoid located 
at the exit part of his anus that would bubble out and 
protrude when it became inflamed.

Pursuant to the Board's July 2006 remand, the Veteran 
underwent a VA rectum and anus examination in April 2007.  
The course of his hemorrhoids since onset was characterized 
as intermittent with remissions, and his current treatment 
consisted of generic medicated cream used as needed.  It was 
noted that the Veteran had a history of frequent rectal 
bleeding, but no history of rectal prolapse, recurrent anal 
infections, proctitis, fecal incontinence, or perianal 
discharge.  His current symptoms of disability included 
diarrhea, difficulty passing stool, pain, tenesmus, and 
swelling, but did not include anal itching or burning.  It 
was noted that the Veteran had frequent bleeding from 
hemorrhoids and that he experienced a recurrence of three 
hemorrhoids per year without thrombosis, with no history of 
thrombosis.  The Veteran stated that he would have pain for 
several hours in his rectal area at a level 7 (out of 10), 
along with bleeding.  Such episodes lasted from three to five 
days, and he stated that he still used over-the-counter cream 
on his hemorrhoids, which felt like a blood-blister.  
Physical examination revealed that no hemorrhoids were 
present at the current time.  In addition, no significant 
physical findings were noted, and none of the following were 
present: anorectal fistula, anal or rectal stricture, 
sphincter impairment, or rectal prolapse.  Blood tests 
revealed that the Veteran had an excess of red blood cells in 
his bloodstream, indicating that he did not have anemia.  It 
was noted that the Veteran had not lost any time from work in 
his fulltime job as a letter carrier during the last 12-month 
period.  The Veteran was diagnosed with external hemorrhoids.

Having carefully considered the Veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the Veteran's hemorrhoids have been 
appropriately evaluated as 0 percent disabling since the 
effective date of service connection on June 7, 2002.  The 
competent medical evidence of record demonstrates that the 
Veteran's hemorrhoids have not been shown to be large, 
thrombotic, or irreducible, nor have they been shown to be 
productive of excessive redundant tissue, frequent 
recurrences, secondary anemia, or fissures.  Thus, even 
considering that the Veteran's hemorrhoids have been 
productive of frequent bleeding, the medical evidence of 
record does not support an evaluation in excess of the 0 
percent already assigned, because his disability does not 
more nearly meet the criteria for a compensable evaluation 
under Diagnostic Code 7336.  See 38 C.F.R. § 4.114, 
Diagnostic Code 7336.

The Board acknowledges that the Veteran did not have any 
hemorrhoids present during his December 2005 and April 2007 
VA examinations.  Accordingly, the Board is aware that some 
disorders, such as hemorrhoids, are subject to periodic 
exacerbations.  See Ardison v. Brown, 2 Vet. App. 405, 408 
(1994) (indicating that, to the extent possible, VA should 
schedule an examination for a condition that has cyclical 
manifestations during an active stage of the disease to best 
determine its severity).

However, it is significant to note that the Veteran did not 
submit any medical evidence to show that he sought private 
treatment for his hemorrhoids at any time since the effective 
date of service connection on June 7, 2002, nor does the 
record show that the Veteran sought any VA medical treatment 
for hemorrhoids at any time during the applicable period.  
Thus, the Board had to rely solely on the data contained in 
the VA examination reports (to include the Veteran's reported 
history of symptoms) because the Veteran has not sought VA 
medical treatment or provided any medical evidence that would 
demonstrate active and worsened symptomatology for his 
hemorrhoids at the time of flareups.  In this regard, the 
Board notes that it is well established that VA's duty to 
assist a claimant is not always a one-way street.  A claimant 
seeking help cannot passively wait for it in those 
circumstances where he or she may or should have information 
that is essential in obtaining putative evidence.  See Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Board reminds 
the Veteran that he is free to submit a new increased rating 
claim in the future if he feels that he is experiencing an 
increase in symptomatology to warrant a compensable rating 
for his hemorrhoids.

The Board has also considered whether the Veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of an extra-schedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2008); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Here, the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology; thus, his disability picture is contemplated 
by the rating schedule, and the assigned schedular 
evaluations are, therefore, adequate.  See Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  Consequently, referral for 
extraschedular consideration is not warranted.

All things considered, the record as a whole does not show 
persistent symptoms that equal or more nearly approximate the 
criteria for an initial compensable evaluation at any time 
since the effective date of service connection on June 7, 
2002.  See Fenderson v. West, 12 Vet. App. 119 (1999).  That 
is to say, the Veteran's hemorrhoids have been no more than 0 
percent disabling since the effective date of his award, so 
his rating cannot be "staged" because this represents his 
greatest level of functional impairment attributable to this 
condition since that date.

In summary, for the reasons and bases expressed above, the 
Board concludes that an initial compensable disability rating 
for hemorrhoids is not warranted at any time since the 
effective date of service connection on June 7, 2002.  Since 
the preponderance of the evidence is against the claim, the 
benefit of the doubt rule does not apply.  38 C.F.R. § 4.3; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  The benefit 
sought on appeal is accordingly denied.


ORDER

Entitlement to an initial compensable disability rating for 
hemorrhoids is denied.


REMAND

After a review, the Board observes that further development 
is required prior to adjudicating the Veteran's claim for an 
initial compensable disability rating for an undiagnosed 
illness manifested by joint pain of the shoulders and ankles.

The Veteran underwent a VA Gulf War examination in April 
2003.  On that occasion, he was diagnosed with intermittent 
polyarthralgia of the shoulders and ankles with painful 
motion of unknown etiology.  Accompanying April 2003 VA X-
rays showed evidence of radiographically negative bilateral 
shoulders and bilateral ankles.

The Veteran underwent another VA examination in December 
2005.  On that occasion, he complained of joint pain 
migrating from his ankles to wrists to neck to back to knees, 
in different joints at different times.  He reported that his 
current pain frequency was constant.  He also stated that his 
pain used to be controlled very well with large doses of 
aspirin, but that he was told to stop such treatment due to 
the possibility of secondary problems from the aspirin.  
Physical examination of his shoulders and ankles, to include 
range of motion testing, yielded normal results.  By history, 
the Veteran was diagnosed with migrating arthralgias, 
symptomatic daily.  Accompanying December 2005 VA X-rays 
showed mild degenerative changes in his right shoulder as 
well as minor abnormalities in his left shoulder and 
bilateral ankles.  The December 2005 VA examiner opined that, 
because the Veteran had complained of transient migratory 
joint pain that was not constant, this tended to point to the 
mild degenerative changes as not being a cause of his pain.  
It was also noted that the Veteran suffered from Thalassemia, 
described as an inherited condition which can also cause 
joint pain.

At his May 2006 Travel Board hearing, the Veteran testified 
that his joint pain consisted of a throbbing, aching feeling 
that came and went and affected multiple body parts (to 
include his shoulders and ankles) at various times.  He 
stated that his condition had reached a point where he felt 
like he had what most people would describe as arthritis.  He 
testified that his treatment consisted of private 
chiropractic care, massage therapy, and aspirin, but noted 
that he had been told to "lay off" the aspirin because he 
was hurting his liver.  With regard to his shoulders and 
ankles in particular, the Veteran stated that he had episodes 
of pain in those areas three to four times per week and that 
this problem had been "blooming and growing" undiagnosed.  
He also testified that he had painful range of motion in his 
affected joints.

Pursuant to the Board's July 2006 remand, the AMC asked the 
Veteran to identify all health care providers, both VA and 
private, who had treated him for joint pain of the shoulders 
and ankles since his separation from service.  The Veteran 
did not respond to this request for records.

At this time, all available records pertaining to the 
aforementioned private chiropractic care and massage therapy 
should be requested.

As noted above, the Veteran's most recent VA examination for 
his joints took place in December 2005, more than three years 
ago.  Since that time, his May 2006 Travel Board hearing 
testimony indicates that his joint pain disability has 
possibly worsened.  As the current severity and extent of his 
joint pain disability are unclear, the Board finds that a new 
VA examination is necessary at this time in order to fully 
and fairly evaluate his claim for an initial compensable 
disability rating for an undiagnosed illness manifested by 
joint pain of the shoulders and ankles.  In addition to 
examining the Veteran and ensuring that all necessary tests 
are performed, the examiner should describe the relationship 
between the Veteran's service-connected undiagnosed illness 
and any arthritis found to be present in the shoulder and 
ankle joints.

Since the Board has determined that a VA examination is 
necessary in the instant case, the Veteran is hereby informed 
that 38 C.F.R. § 3.326(a) (2008) provides that individuals 
for whom examinations have been authorized and scheduled are 
required to report for such examinations.  The provisions of 
38 C.F.R. § 3.655 (2008) address the consequences of a 
veteran's failure to attend scheduled medical examinations.  
That regulation provides that, when entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination and a claimant, without "good cause," fails to 
report for such examination scheduled in conjunction with an 
original claim, the claim will be decided based on the 
evidence of record.

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to provide the 
names and addresses of all medical care 
providers who have evaluated or treated 
him for joint pain of the shoulders and 
ankles since his discharge from 
service, to specifically include all 
providers of private chiropractic care 
and massage therapy.  After securing 
any necessary releases, the RO/AMC 
should obtain any records which are not 
duplicates of those contained in the 
claims file.

2.  After the above has been completed to 
the extent possible, schedule the Veteran 
for a VA orthopedic examination to 
determine the current severity of his 
service-connected undiagnosed illness 
manifested by joint pain of the shoulders 
and ankles.  The claims file must be 
provided to and reviewed by the examiner 
in conjunction with the examination.  A 
rationale for all opinions expressed 
should be provided.

The examiner should describe all 
symptomatology related to the Veteran's 
joint pain of the shoulders and ankles, 
to include orthopedic and neurological 
symptoms.  All necessary tests 
(including X-rays) should be performed 
and all findings should be reported in 
detail, including evidence of any 
arthritis found to be present.  The 
examiner should also report the range 
of motion for the shoulders and ankles 
(specifying at what degree in motion 
pain begins).

The examiner should note whether the 
Veteran's joint pain of the shoulders 
and ankles requires continuous 
medication for control; whether the 
pain is episodic, with exacerbations 
often precipitated by environmental or 
emotional stress or by overexertion, 
but is present more than one-third of 
the time; and whether the pain is 
constant, or nearly so, and refractory 
to therapy.

The examiner should also describe any 
functional loss pertaining to joint pain 
of the shoulders and ankles due to pain 
or weakness, and to document all 
objective evidence of those symptoms.  In 
addition, the examiner should provide an 
opinion on the degree of any functional 
loss that is likely to result from a 
flare-up of symptoms or on extended use.  
The examiner should also document, to the 
extent possible, the frequency and 
duration of exacerbations of symptoms, to 
include any incapacitating episodes.

Finally, the examiner should describe the 
relationship between the Veteran's 
service-connected undiagnosed illness and 
any arthritis found to be present in the 
shoulder and ankle joints.  To the extent 
possible, the examiner should also 
distinguish that level of joint pain and 
disability attributable to nonservice-
connected Thalassemia.

3.  After the development requested above 
has been completed to the extent 
possible, the record should again be 
reviewed.  If the benefit sought on 
appeal remains denied, then the Veteran 
and his representative should be 
furnished with a Supplemental Statement 
of the Case and be given the opportunity 
to respond thereto.  The case should then 
be returned to the Board for further 
appellate consideration, if in order.

The Veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


